

113 SRES 522 ATS: Expressing the sense of the Senate supporting the U.S.-Africa Leaders Summit to be held in Washington, D.C., from August 4 through 6, 2014.
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 522IN THE SENATE OF THE UNITED STATESJuly 24, 2014Mr. Coons (for himself, Mr. Flake, Mr. Menendez, Mr. Corker, Mr. Durbin, Mrs. Shaheen, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 29, 2014Reported by Mr. Menendez, without amendmentJuly 31, 2014Considered and agreed toRESOLUTIONExpressing the sense of the Senate supporting the U.S.-Africa Leaders Summit to be held in
			 Washington, D.C., from August 4 through 6, 2014.Whereas the United States will convene the first U.S.-Africa Leaders Summit from August 4 through
			 August 6, 2014, featuring a congressional reception welcoming African
			 heads
			 of state, the U.S.-Africa Business Forum, the African Growth and
			 Opportunity
			 Act (AGOA) Forum, and dialogue sessions between African leaders and
			 President Barack Obama on investing in Africa’s future, promoting peace
			 and regional stability, and governing for the next generation;Whereas the U.S.-Africa Leaders Summit will be the largest event held between the
			 United States Government and African heads of state and governments;Whereas the U.S.-Africa Leaders Summit will build on the President’s trip to Africa in the summer
			 of 2013 and will strengthen ties between the United States and one of the
			 most dynamic and fastest growing regions in the world;Whereas the United States Government has built strong and enduring partnerships with African heads
			 of state
			 bilaterally and through the United Nations, African Union, and African
			 regional institutions;Whereas the United States Government  has demonstrated its commitment to Africa’s development and
			 growth
			 through resources, legislation, economic relationships, and initiatives,
			 including the African Growth and Opportunity Act (19 U.S.C. 3701 et seq.),
			 Power Africa, Feed the
			 Future, Millennium Challenge Corporation compacts, and other efforts led
			 by the Department of State, the United States Agency for
			 International Development, the Overseas Private Investment Corporation,
			 the Department of Commerce, and
			 other agencies of the United States Government;Whereas there are 10 authorized United Nations peacekeeping operations in Africa with over 94,000
			 United Nations peacekeepers working to promote peace and stability for
			 over
			 131,000,000 people across the continent, in addition to additional
			 missions  led by the
			 African Union, with United States and international support and training;Whereas the United States  has served as the global leader in investments and innovations in health
			 across
			 Africa, contributing significant  resources to improvements in health over
			 the past two decades through United States-led programs such as the
			 President’s Emergency Plan for AIDS Relief (PEPFAR), the President’s
			 Malaria Initiative (PMI), and the Global Alliance for Vaccines and
			 Immunization (GAVI);Whereas, through its investments in health across 16 priority countries in Africa over the last two
			 decades, the United States Government has contributed to the reduction of
			 child
			 mortality rates by 44 percent and the reduction of maternal mortality
			 rates by 39 percent;Whereas the majority of the fastest growing economies in the world are in Africa, and the
			 continent’s steady
			 annual economic growth rate of 5 percent has exceeded that of other
			 regions in the world;Whereas there are currently 1,000,000,000 Africans representing the fastest growing population in
			 the world, and by 2035, the African continent will have the world’s
			 largest workforce;Whereas individual nations in Africa and the African Union have made significant achievements and
			 remarkable progress since the inception of the African Union 51 years ago
			 and its transition from the Organization of African Unity;Whereas the United States  Government, recognizing  the importance of Africa’s youth and future
			 generations, has invested in  the next generation of African
			 entrepreneurs,
			 educators, civic leaders, and innovators, including through the United
			 States-led Young African Leaders Initiative
			 (YALI), helping them	develop
			 skills and networks to build brighter futures for their communities and
			 countries; andWhereas the United States Government is looking forward to hosting 50 heads of state and
			 the Chair of the African Union at the U.S.-Africa Leaders Summit to
			 demonstrate the United States commitment to Africa, deepen partnerships,
			 and determine concrete ways that the United States can support African-led
			  efforts to further peace and regional security, advance democracy and
			 good governance, improve health and education services, increase trade and
			 investment, address environmental issues, improve resilience and food
			 security, combat wildlife trafficking, invest in women, and support the
			 next generation of African leaders: Now, therefore, be itThat the Senate—(1)deeply values the historic United States commitment to Africa;(2)affirms a future commitment to increased economic partnership with Africa;(3)supports innovations in development and an expanded  partnership with the private sector, including
			 in the areas
			 of energy, food security, and health;(4)supports efforts to facilitate increased trade and investment between the United States and Africa,
			 as well as amongst African countries;(5)supports ongoing African-led efforts to improve peacekeeping, prevent atrocities, and combat
			 violent extremism and terrorism;(6)affirms the enduring partnership of the people and Government of the United States with the African
			 people, including the	youth, and urges African
			 leaders to invest in this generation of young people, as well as the next
			 generation;(7)encourages leaders in Africa to make efforts toward strengthening  good governance, the  rule of
			 law,
			 and
			 democracy, including respecting constitutional term limits, human rights,
			 and ensuring that  civil society organizations are able  to function
			 freely in their countries;(8)supports ongoing efforts to protect and promote women and children, including through investments
			 in education and maternal, newborn, and child health;(9)reaffirms the strong United States investment in health in Africa, and anticipates leaders in
			 Africa 
			 making greater and sustainable investments in healthcare;(10)commends African investments in preventing wildlife trafficking and supports further investments,
			 including training and equipping enforcement teams in Africa;(11)urges African heads of state to take concrete steps to implement  reforms that will further
			 economic
			 growth, good governance, democracy, peace, security, rule of law, and
			 development; and(12)expresses support for the U.S.-Africa Leaders Summit from August 4 through August 6, 2014.